CHIPMAN, P. J.
The petition for the writ was ordered to be heard by the court. Under the provisions of the constitution the concurrence of three justices shall be necessary to pronounce a judgment. Article 6, section 4 of the Constitutional Rule 33 (78 Pac. xiii), provides that when the judges of a district court of appeal fail to agree on a judgment in any cause, and their opinions have been forwarded to the supreme court, that court will order such cause to be transferred to the supreme court or to another district court of appeal, to be there heard and determined. We do not think this rule applies to habeas corpus proceedings. In the matter now before us the three justices constituting the court are unable to agree upon the question as to whether or not the court before which the contempt proceedings were brought had jurisdiction.
The writ is therefore dismissed, and the petitioner remanded to the custody of the sheriff of San' Joaquin county.
We concur: Buckles, J.; McLaughlin, J.